Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 13,15,18,21 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 13, Hashimoto (US 20170050469) discloses a tire, having an axis of rotation and a median plane CP perpendicular to the axis of rotation (Figure 1 showing the median plane CP) , comprising: a crown reinforcement (Figure 1-2 [0015], reinforcement layer-12); a tread radially on the outside of the crown reinforcement, the tread extending axially between two shoulders (Figure 1-2,[0015], tread-13), the tread comprising a contact face intended to come into contact with a roadway when the tire is being driven on, the tread having furrows oriented substantially circumferentially (Figure 1-2, furrows-17), and the tread being made up of at least one rubber compound of stiffness M (Figure 1-2, [0015], cap layer-16  is made of certain modulus/stiffness shown in Table 1); and a sub-layer disposed radially on the outside of the crown reinforcement and radially on the inside of the tread, wherein, at least on one side axially with respect to the median plane CP (Figure 1-2, [0015], sub layer/inner base layer-15), and a covering layer (Figure 1-2, outer base layer-16) wherein the covering layer being made up of a rubber compound of stiffness C (Table-1)  disposed on top of the sub layer/inner base layer, however Hashimoto did not disclose two inner base layers radially i.e. the first base layer and the second base layer 
JP’05047404 discloses a first base layer disposed radially on the crown reinforcement and axially between the median plane CP and a transition edge (Figure 1, base layer-4), the transition edge being situated axially between the median plane CP and a shoulder (Figure 1, median plane/shoulder-5), discloses and the first base layer being made up of a rubber compound of stiffness A (base layer -4 is made of modulus 8.32MPa), a second base layer disposed radially on the crown reinforcement and axially between the 51845811-vtransition edge and a shoulder end, the second base layer being made up of a rubber compound of stiffness B,  wherein stiffness B is less than stiffness A (base layer-5 is made of modulus 5.32 MPa, stiffness of the central region is more than the stiffness of the shoulder region). Further Hashimoto disclose that stiffness C of the outer base layer/covering layer (Table 1, Hashimoto), and stiffness C is greater than stiffness M i.e. the stiffness of the cap layer-16 (Table1, Hashimoto). Further Hashimoto discloses that the covering layer-18 is formed by several portions that are separated axially, the covering layer being interrupted partially under the furrows-17a (Figure 1). The claim did not require the covering layer being interrupted fully under the furrows, however in view of Shima (US 20110000594), Figure 2 discloses that covering layer-10,  being interrupted fully under the furrows-8 and JP’2001206012 also discloses that the covering layer- B1 being interrupted under the furrows-13 (Figure 3).
Further, regarding the amended limitation JP’404 discloses the first base layer being made up of a rubber compound of stiffness A (, base layer -4 is made of modulus 8.32MPa, from E* =3G*, G*= 2.77MPa), a second base layer disposed (translated pages 2-4, base layer-5 is made of modulus 5.32 MPa, therefore G*= 1.77 MPa), both values are close to the claim limitation, with difference being around 1 MPa. However, Hasimoto discloses that the first layer/inner layer would have E~7 MPa and tan delta ~0.1, (Table 1). From the equation E* = sqrt [(E’)^2 +(tan delta*E”)^2] , the value of E*~7MPA, therefore G*= 2.33 MPa, if we account for difference in the value of two layers from JP’404 i.e. 1 MPa, then outer layer would be 1.33 MPa, which meets the claim limitation for both layers as recited. However, the limitation that  wherein the dynamic shear modulus G* of the rubber compound of the covering layer is greater than 20 MPa is novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20150336431.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741